Cropsey, J.:
There is no denial of the allegations of the petition. The use of the premises in question has been a business one, more or less continuous, for a number of years, beginning prior to the enactment of the Building Zone Resolution. They had never been used, however, as a laundry until recently. The premises are in a residence *778district, and therein a laundry is not permitted. It is contended, however, that because a business was conducted there when the zoning provisions became effective the business use may be changed and the premises used for any business. I find no authority for such a contention. A business existing at the time of the enactment may be continued and under certain conditions the property used may be enlarged for the same business. (People ex rel. Facey v. Leo, 110 Misc. 516; affd., 193 App. Div. 910; affd., 230 N. Y. 602; People ex rel. Wohl y. Leo, 109 Misc. 448.) But the language of the Building Zone Resolution (§§ 6, 7) plainly indicates there cannot be a substitution of a prohibited business for another one. (See People ex rel. Ventres v. Walsh, 121 Misc. 494.) The laundry, therefore, should not be permitted to continue. The owners of the property and the laundry have voluntarily appeared and intervened. By section 242-b of the Greater New York charter (added by Laws .of 1914, chap. 470, as amd. by Laws of 1917, chap. 601, and Laws of 1924, chap. 295) the fire commissioner was relieved of enforcing zone violations. Motion granted except as to fire commissioner. Settle order on notice.